DETAILED ACTION

Election/Restrictions

Claims 5, 8, 14, 16, and 19-20, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/07/22.
The applicant has elected the security element, claims 1-18 and 21, and Species A, Figure 4.  The following claims are additionally withdrawn as not being drawn to Species A, Figure 4:
Claim 4 recites “said sinusoid has at least one period variation” which is not drawn to Figure 4.  A period variation is embodied in Figure 31.
Claim 6 recites “wherein the relief…has a non-periodic variation over its extent” which is not drawn to Figure 4.  A period variation is embodied in Figure 20.
Claim 9 recites “wherein the amplitude of the junction is variable” which is not drawn to Figure 4.  Claim 4 has a static junction amplitude (not rising or lowering) and parallel to the longitudinal and opposite edges (See claim 7).
Claims 13, 15, and 16, are all not drawn to Figure 4.  Each recites the “lines of the array” having a width, either identical different, and/or a “junction area”.  These appear to be drawn to embodiments such as Figs. 17-18, wherein the longitudinal and opposite lines of the array (which border the sinusoidal pattern) change and have their own spacing.  Figure 4 is simply two lines with zero thickness, as they are just the opposite extents of the device.
Claims 1-3, 7, 10-12, 17-18, and 21, will be examined on their merits.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 18, and 21, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In respect to claims 11 and 21, the phrase “preferably”/"in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In respect to claim 18, the recitation “wherein it comprises a multilayer assembly” is indefinite.  It is unclear what “it” constitutes, whether it is the “security element” as a whole or a component of this element.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7, 10-12, 17-18, and 21, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Borde et al. (FR 2,042,811) (See NPL for English Translation).
In respect to claims 1-2, 11, 17, and 21, Borde et al. disclose a security element for a document (e.g. banknote) comprising two adjacent lines comprising constantly spaced longitudinal and opposite edges, comprising two opposite flanks which originate from the longitudinal and opposite edges, both inclined upwards (Figs. 8A-8B); wherein said two opposite inclined flanks meet at a single and uninterrupted sinuous-shaped (sinusoid) junction area (ridge) which extends along the longitudinal direction and having no discontinuity or interruption (Fig. 8).
In respect to claim 3, Borde et al. disclose that the sinusoid has an unchanged period over its entire extent.
In respect to claims 7 and 10, Borde et al. disclose that the junction area is constantly spaced and parallel from the plane in which the longitudinal and opposite edges are contained (Figs. 8A-8B).
In respect to claim 12, Borde et al. disclose that the flanks have a rectilinear slope (Figs. 8A-8B).
In respect to claim 18, Borde et al. disclose that the flanks may be selectively covered with a liquid crystal or magnetic ink, forming a multilayer assembly (Para 317).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637